Title: To Thomas Jefferson from John Mullowny, 15 February 1809
From: Mullowny, John
To: Jefferson, Thomas


                  
                     Sir
                     
                     Philada. 15th. Feby. 1809.
                  
                  Before you retire from the duties of Publick life permit me to request your acknowledgement of the offer, I made to fill any Station your Excellency might think to place me in under date of 30h. June 1807 in the case of the Chesapeake an acknowledgement will be a gratification, and an ample reward to your 
                  Most Obt. & very Humble Sevt.
                  
                     Jno. Mullowny 
                     
                  
               